         Case 1:20-cv-01207-SDA Document 127 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                10/2/2020
 Christopher Bailey et al., on behalf of
 themselves and all others similarity
 situated,
                                                              1:20-cv-01207 (SDA)
                                Plaintiffs,
                                                              RULE 502(d) ORDER
                    -against-

 Bouchard Transportation Co., Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       It is hereby ORDERED as follows:

       1. The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or other information, whether inadvertent or otherwise, is not a

waiver of the privilege or protection from discovery in this case or in any other federal or state

proceeding. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

       2. Nothing contained herein is intended to or shall serve to limit a party’s right to conduct

a review of documents, ESI or other information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.

SO ORDERED.

DATED:         New York, New York
               October 2, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
